The defendant's petition for certification for appeal from the Appellate Court, 166 Conn.App. 35, 140 A.3d 421 (2016), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the preclusion of the initial aggressor evidence was harmless error?"2. Did the Appellate Court properly conclude that the trial court abused its discretion in excluding the victim's subsequent domestic violence convictions as evidence that he was the initial aggressor during the defendant's barroom assault?"